DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 01/10/2022 with amendment filed on 11/08/2021, in which Claim(s) 1, 2, 4, 5, 7, 8, 10-12, 15 and 17-26 are presented for examination. Claim(s) 1, 4, 5, 10-12, 15, 18, and 20 are amended. Claim(s) 3, 6, 9, 13, and 14, 16 are cancelled. Claim(s) 23-26 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Response to Argument
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1, 2, 4, 5, 7, 8, 10-12, 15 and 17-26 have been considered but are moot in view of the new ground(s) of 

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 18 recites “A system” in the preamble and "a programmable device”, “a query parser”, “a database cache” and “a cryptography engine”, in the claim body. As recited in the body of the claim, the claimed system lacks a structural component because the device, parser, cache and engine could be implemented as software only. As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter.  Therefore, Claim 18 is directed to non-statutory subject matter for lack of a hardware component. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
Claims 19-20 and 26 don't cure the deficiency of claim 18 and are rejected under 35 U.S.C. 101 for their dependency upon claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4, 5, 7, 8, 10-12, 15 and 17-18, 20, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dirk Schiebeler (US 2015/0127599 A1) in view of Jones et al. (US 2018/0285596 A1) further in view of Grittke et al. (US 2011/0035576 A1) and further in view of Yuki Nakamori (US 2017/0003917 A1) and further in view of Dettinger et al. (US 2004/0181679 A1).
Regarding Claim 1, Schiebeler discloses An integrated circuit, comprising: 
a database query requesting circuit configured to send a database request to a database server coupled to the integrated circuit ([0031], “receives a request for table data, which request may be based on the query received”, [0003], “A content server, e.g., a database, may provide data to a requesting client”); 
storage circuitry configured as a database cache that stores data retrieved from the database server (Abstract, “builds (database) cache and retrieves the data database (server)”), 
Schiebeler does not explicitly teach but Jones teaches
wherein the database cache comprises a first queue for storing non-confidential data and a second queue for storing for confidential data (Fig. 1 shows queue 142 for non-confidential data store 150 and queue 144 for sensitive data store 170).
Schiebeler and Jones are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with the disclosure of Schiebeler. The motivation/suggestion would have been for managing sensitive data in a network environment (Jones, [0001]).
The combined teaching of Schiebeler and Jones does not explicitly teach but Grittke teaches wherein the cache is partially reconfigurable during runtime on the integrated circuit (Abstract, “a partially dynamically reconfigurable logic chip FPGA, in which function modules are dynamically configured during runtime”).
Schiebeler, Jones and Grittke are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grittke with the combined teaching of Schiebeler and Jones. The motivation/suggestion would have been to have the goal of being able to replace individual modules during operation of the field device (Grittke, [0021]).
The combined teaching of Schiebeler, Jones and Grittke does not explicitly teach but Nakamori teaches 
to update database security settings from a first database security setting to a second database security setting, and wherein the first database security setting and the second database security setting identify different sets of data stored on the database cache as confidential data ([0202], “in a case where the configuration information included in the response information (as second database security setting) is different from the current configuration information (as first database security setting) of the multi-function peripheral 120, the server 110 is notified of the current configuration information of the multi-function peripheral 120 (S924). The server 110 updates the configuration information held in the database 314 with the configuration information (configuration information notified in S924)”, i.e. the database security setting is updated from first setting to second setting and the first security setting and the second security setting are different confidential data on the database).
Schiebeler, Jones, Grittke and Nakamori are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamori with the combined teaching of Schiebeler, Jones and Grittke. The motivation/suggestion would have been to update database to a different security setting when necessary.
The combined teaching of Schiebeler, Jones, Grittke and Nakamori does not explicitly teach but Dettinger teaches 
a database query parsing circuit configured to receive a database query from an external database client; and a cryptography engine configured to encrypt at least a portion of the confidential data but not the non-confidential data stored on the database in response to the integrated circuit receiving the database query from the external database client (Abstract, “determine which portions of query results should be encrypted prior to sending the query results to the requesting entity over the network”, [0024], “selectively encrypt only portions of transactions involving sensitive data”).  
Schiebeler, Jones, Grittke, Nakamori and Dettinger are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dettinger with the combined teaching of Schiebeler, Jones, Grittke and Nakamori. The motivation/suggestion would have been for securing sensitive information involved in database transactions (Dettinger, Abstract).

Regarding Claim 2, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger teaches wherein the data stored on the database cache is unencrypted (Schiebeler, Abstract, “builds cache (unencrypted) and retrieves the data from the database”).  

Regarding Claim 4, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger teaches wherein the cryptography engine is further configured to decrypt encrypted data received from the external database client (Dettinger, [0062], “the encrypted result may be decrypted and presented to the user”).

Regarding Claim 5, the combined teaching of Schiebeler, Jones, Grittke, wherein the cryptography engine belongs to a static partition of the integrated circuit that is not reconfigured (Grittke, [0023], “the entire processing unit is embodied as a dynamically reconfigurable logic chip and divided into a dynamic region and a static region, wherein, in the static region, the control unit is permanently configured”) while the 26database cache is partially reconfigured during runtime (Grittke, Abstract, “a partially dynamically reconfigurable logic chip FPGA, in which function modules are dynamically configured during runtime”) when updating the database security settings (Nakamori, [0202], “updates the configuration information held in the database”).

Regarding Claim 7, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger teaches an output arbiter configured to selectively route the data from at least one of the first and second queues to a cryptography engine (Jones, Fig. 1 shows collector 140, [0017], “The collector module 140 is configured to handle the registration of the agents 112 with the management platform 120, receive collected data 114 from the agents 112, analyze the collected data 114, identify sensitive information in the data 114, extract the sensitive information, and store the data in either the data store 150 or sensitive data store 170”).  

Regarding Claim 8, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger teaches control logic configured to manage generation and usage of the first and second queues (Jones, Fig. 1 shows collector 140, [0017], “The collector module 140 is configured to handle the registration of the agents 112 with wherein the control logic is also partially reconfigurable during runtime (Grittke, Abstract, “a partially dynamically reconfigurable logic chip FPGA, in which function modules are dynamically configured during runtime”) when updating the database security settings on the integrated circuit (Nakamori, [0202], “updates the configuration information held in the database”).

Regarding Claim 10, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger teaches wherein the received database query requests data, and wherein the database query parsing circuit is further configured to check whether the requested data is available on the database cache (Schiebeler, Abstract, “outputs data retrieved from a cache, if there is a cache hit”, i.e. data is available, [0031], “query received and/or parsed”).

Regarding Claim 11, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger teaches wherein the database query parsing circuit belongs to a static partition of the integrated circuit that is not reconfigured while the database cache is partially reconfigured during runtime when updating the database security settings (Grittke, Abstract, “a partially dynamically reconfigurable logic chip FPGA, in which function modules are dynamically configured during runtime”, [0023], “the entire processing unit is embodied as a dynamically reconfigurable logic a static region, wherein, in the static region, the control unit is permanently configured”).  

Regarding Claim 12, Schiebeler discloses A method of operating an integrated circuit, the method comprising:     
with cache circuitry in the integrated circuit, storing database data locally on the integrated circuit (Abstract, “builds cache and retrieves the data from the database”), 
with a query parser of the integrated circuit, receiving, from a database client, a database query that requests data ([0003], “a database, may provide data to a requesting client”, [0031], “receives a request for table data, which request may be based on the query received and/or parsed”); 
with the query parser, determining whether the requested data is currently available on the cache circuitry (Abstract, “outputs data retrieved from a cache, if there is a cache hit”, i.e. data is available, [0031], “query received and/or parsed”). 
Schiebeler does not explicitly teach but Jones teaches
wherein the cache circuitry comprises a plurality of queues having a first queue for storing non-confidential data and a second queue for storing for confidential data (Fig. 1 shows queue 142 for non-confidential data store 150 and queue 144 for sensitive data store 170).
Schiebeler and Jones are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings 
The combined teaching of Schiebeler and Jones does not explicitly teach but Grittke teaches during runtime, performing partial reconfiguration on the cache circuitry (Abstract, “a partially dynamically reconfigurable logic chip FPGA, in which function modules are dynamically configured during runtime”).
Schiebeler, Jones and Grittke are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grittke with the combined teaching of Schiebeler and Jones. The motivation/suggestion would have been to have the goal of being able to replace individual modules during operation of the field device (Grittke, [0021]).
The combined teaching of Schiebeler, Jones and Grittke does not explicitly teach but Nakamori teaches 
to update database security settings by updating data confidentiality requirements for one or more portions of the locally stored database data on the integrated circuit ([0202], “in a case where the configuration information included in the response information is different from the current configuration information of the multi-function peripheral 120, the server 110 is notified of the current configuration information of the multi-function peripheral 120 (S924). The server 110 updates the configuration information (i.e. security settings) held in the database 314 with the configuration information (configuration information notified in S924)”).
Schiebeler, Jones, Grittke and Nakamori are analogous art as they are in the 
The combined teaching of Schiebeler, Jones, Grittke and Nakamori does not explicitly teach but Dettinger teaches 
in response to determining that the requested data is currently available on the cache circuitry, fetching data from the cache circuitry and checking confidentiality requirements for the fetched data; in response to determining that the fetched data is confidential, using a cryptography engine in the integrated circuit to encrypt the fetched data; and sending the encrypted data from the integrated circuit to the database client (Abstract, “determine which portions of query results should be encrypted prior to sending the query results to the requesting entity over the network”, [0024], “selectively encrypt only portions of transactions involving sensitive data”),  
Schiebeler, Jones, Grittke, Nakamori and Dettinger are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dettinger with the combined teaching of Schiebeler, Jones, Grittke and Nakamori. The motivation/suggestion would have been for securing sensitive information involved in database transactions (Dettinger, Abstract).

Regarding Claim 15, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger teaches in response to determining that the fetched data is non-confidential, leaving the fetched data unencrypted (Dettinger, [0024], “selectively encrypt only portions of transactions involving sensitive data”, i.e. leave non-confidential data unencrypted).

Regarding Claim 17, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger teaches in response to determining that the requested data is currently available on the cache circuitry, updating a corresponding record in the cache circuitry and pushing a corresponding update to a database server; and in response to determining that the requested data is not available on the cache circuitry, forwarding the requested data directly to the database server (Schiebeler, Abstract, “outputs data retrieved from a cache, if there is a cache hit”, i.e. data is available, “builds cache and retrieves the data from the database, if there is a cache miss”, [0017], “update the content of a back-end (e.g., a database)”).

Regarding Claim 18, Schiebeler discloses A system, comprising: 
a programmable device operable to receive a database query from a client device ([0031], “receives a request for table data, which request may be based on the query received”), wherein the programmable device comprises: 
a query parser configured to process the received database query ([0031], “receives a request for table data, which request may be based on the query received and/or parsed”); and 
a database cache configured to store data of different types in corresponding queues ([0003], “Each data request from any client opens a new connection (i.e. queue) to the middleware”, [0020], “the middleware converts between different data (types) formats”), wherein the query parser is further configured to determine whether the database query requests data that is available in the database cache (Abstract, “outputs data retrieved from a cache, if there is a cache hit”, [0031], “query received and/or parsed”), 
Schiebeler does not explicitly teach but Jones teaches
wherein the corresponding queues comprise a first queue for storing non-confidential data and a second queue for storing for confidential data (Fig. 1 shows queue 142 for non-confidential data store 150 and queue 144 for sensitive data store 170).
Schiebeler and Jones are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with the disclosure of Schiebeler. The motivation/suggestion would have been for managing sensitive data in a network environment (Jones, [0001]).
The combined teaching of Schiebeler and Jones does not explicitly teach but Grittke teaches wherein each of the corresponding queues in the database cache forms a part of a dynamically reconfigurable partition of the programmable device that can be updated during runtime (Abstract, “a partially dynamically reconfigurable logic chip FPGA, in which function modules are dynamically configured during runtime”), and wherein the query parser is part of a static partition of the programmable device that remains unchanged during a dynamic reconfiguration operation ([0023], “the entire processing unit is embodied as a dynamically reconfigurable logic chip and divided into a dynamic region and a static region, wherein, in the static region, the control unit is permanently configured”).
Schiebeler, Jones and Grittke are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grittke with the combined teaching of Schiebeler and Jones. The motivation/suggestion would have been to have the goal of being able to replace individual modules during operation of the field device (Grittke, [0021]).
The combined teaching of Schiebeler, Jones and Grittke does not explicitly teach but Nakamori teaches 
updated based on a change on the programmable device from a first database security setting to a second database security setting, wherein the first database security setting and the second database security setting identify different sets of data stored on the database cache as confidential data ([0202], “in a case where the configuration information included in the response information (as second database security setting) is different from the current configuration information (as first database security setting) of the multi-function peripheral 120, the server 110 is notified of the current configuration information of the multi-function peripheral 120 (S924). The server 110 updates the configuration information held in the database 314 with the configuration information (configuration information notified in S924)”, i.e. the database security setting is updated based on a change of the configuration from first 
Schiebeler, Jones, Grittke and Nakamori are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamori with the combined teaching of Schiebeler, Jones and Grittke. The motivation/suggestion would have been to update database to a different security setting when necessary.
The combined teaching of Schiebeler, Jones, Grittke and Nakamori does not explicitly teach but Dettinger teaches 
a cryptography engine configured to encrypt at least a portion of the confidential data in response the programmable device receiving the database query (Abstract, “determine which portions of query results should be encrypted prior to sending the query results to the requesting entity over the network”, [0024], “selectively encrypt only portions of transactions involving sensitive data”).  
Schiebeler, Jones, Grittke, Nakamori and Dettinger are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dettinger with the combined teaching of Schiebeler, Jones, Grittke and Nakamori. The motivation/suggestion would have been for securing sensitive information involved in database transactions (Dettinger, Abstract).


Regarding Claim 20, the combined teaching of Schiebeler, Jones, Grittke, 
wherein the cryptography engine is part of the static partition (Grittke, [0023], “the entire processing unit is embodied as a dynamically reconfigurable logic chip and divided into a dynamic region and a static region, wherein, in the static region, the control unit is permanently configured”), and does not encrypt the non-confidential data (Dettinger, [0014], “receiving results in response to issuing the query, determining whether the results includes data corresponding to one or more sensitive fields, if so, encrypting the data corresponding to the one or more sensitive fields, and sending the query results to the requesting entity”, i.e. leave non-confidential data unencrypted).  

Regarding Claim 22, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger teaches wherein the integrated circuit comprises a field-programmable gate array (FPGA) (Grittke, Abstract, “a partially dynamically reconfigurable logic chip FPGA”).

Regarding Claim 23, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger teaches wherein, in response to receiving the database query, the integrated circuit is configured to: send at least a portion of the non-confidential data to the external database client; and after encrypting the at least a portion of the confidential data, send the at least a portion of the confidential data to the external database client (Dettinger, [0062], “when the return results 220 are received by the requesting entity”, “the encrypted result may be decrypted and 

Regarding Claim 24, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger teaches wherein the database data is unencrypted (Schiebeler, Abstract, “builds cache (unencrypted) and retrieves the data from the database”).  

Regarding Claim 25, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger teaches after determining that the fetched data is non-confidential, sending the fetched data from the integrated circuit to the database client (Dettinger, [0014], “receiving results in response to issuing the query, determining whether the results includes data corresponding to one or more sensitive fields, if so, encrypting the data corresponding to the one or more sensitive fields, and sending the query results to the requesting entity”, i.e. leave non-confidential data unencrypted).

Regarding Claim 26, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger teaches
wherein the data stored on the database cache is retrieved from the database server prior to being stored on the database cache (Schiebeler, (Abstract, “builds (database) cache and retrieves the data from the database (server)”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dirk .
Regarding Claim 19, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger does not explicitly teach but Hersans teaches a database server, wherein the programmable device retrieves data from the database server, wherein the programmable device is configured to communicate with the database server via a trusted communications path, and wherein the programmable device is configured to communicate with the client device via an untrusted communications path (Fig. 2 shows communication with the client 205 with “plaintext” and communication with the database server 270 with “ciphertext”).  
Schiebeler, Jones, Grittke, Nakamori, Dettinger and Hersans are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hersans with the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger. The motivation/suggestion would have been for enabling and validating data encryption (Hersans, [0001]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dirk Schiebeler (US 2015/0127599 A1) in view of Jones et al. (US 2018/0285596 A1) further in view of Grittke et al. (US 2011/0035576 A1) and further in view of Yuki Nakamori (US 2017/0003917 A1) and further in view of Dettinger et al. (US 2004/0181679 A1) and .
Regarding Claim 21, the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger does not explicitly teach but Mehrotra teaches implementing the cache circuitry at a reconfigurable portion of the integrated circuit ([0046], “The cache tier 310 can be implemented with reconfigurable circuitry”).  
Schiebeler, Jones, Grittke, Nakamori, Dettinger and Mehrotra are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehrotra with the combined teaching of Schiebeler, Jones, Grittke, Nakamori and Dettinger. The motivation/suggestion would have been for facilitating data storage and access in flash based networked storage systems (Mehrotra, [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497